DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 3/23/20. The information disclosed therein was considered.
 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art fails to disclose or reasonably suggest all the claimed features, particularly failing to suggest in combination a verify table storage configured to store, for each program pulse count, reference data including reference cell count values that respectively correspond to the plurality of states; and a program fail detector configured to detect whether the program operation has failed based on a result of comparison between the verification data and the reference data corresponding to a current program pulse count.
Regarding claim 10, the prior art fails to disclose or reasonably suggest all the claimed features, particularly failing to suggest in combination generating verification data including cell count values that respectively correspond to one or more states among the plurality of states; and detecting whether the program operation has failed based on a result of comparison between the verification data and reference data, wherein the reference data includes reference cell count values that respectively 
Regarding claim 17, the prior art fails to disclose or reasonably suggest all the claimed features, particularly failing to suggest in combination detects that the program operation has failed, based on a result of comparison between reference cell count values and cell count values that respectively correspond to one or more states among the plurality of states, and generates program fail information indicating whether or not the program operation has failed, and wherein the reference cell count values are determined based on a program pulse count which is a number of times a program pulse has been applied to the plurality of memory cells.
Regarding claim 21, the prior art fails to disclose or reasonably suggest all the claimed features, particularly failing to suggest in combination counting a number of the memory cells that have each of the predetermined states due to the program operation; and determining the program operation to fail when the number is out of a predetermined range, wherein the predetermined range depends on a number of program pulses applied to the memory cells during the program operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0148695 teaches pass/fail of programming based on ration of programmed to erase cells (see Figure 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824